DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-10, 13-24 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1 recites determine at least one peak value in response to the plurality of detection values; select at least one detection value in response to the at least one peak value; jointly analyze received detection values from a subset of the plurality of monitoring devices; and recommend an action in response to the jointly analyzing [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 1, Claim(s) 2, 4, 5, 8-10, 13-16 recite(s) further structured to select the subset of monitoring devices based on at least one of: anticipated life of a component associated with detection values, type of equipment associated with detection values, or operational conditions under which detection values were interpreted.  wherein the supplemental information comprises at least one of: a component specification, a component performance, an equipment specification, an equipment performance, maintenance records, repair records, and an anticipated state model.  wherein the recommended action from the monitoring application comprises at least one operation determined in response to at least one of: a change in amplitude of at least one of the plurality of detection values; a rate of change in both amplitude and relative phase of at least one the plurality of detection values; and a relative rate of change in amplitude and relative phase of at least one the plurality of detection values.  a change in a relative phase difference or a rate of change in a relative phase difference.  whereby alternative combinations of detection values are selected based on at least one of: a user input or a selected operating parameter for a machine.  wherein each of the plurality of detection values corresponds to at least one of the input sensors.  wherein the plurality of peak values comprises at least one of: a temperature peak value, a speed peak value, and a vibration peak value, wherein analyze peak values relative to buffered detection values, specifications, and anticipated state information to determine a motor system performance parameter, and wherein the plurality of peak values comprises at least one of: a temperature peak value, a speed peak value, and a vibration peak value, wherein analyze peak values relative to buffered detection values, specifications, and anticipated state information to determine a pump system performance parameter, and wherein the plurality of peak values comprises at least one of: a temperature peak value, a speed peak value, and a vibration peak value, wherein analyze peak values relative to buffered detection values, specifications, and anticipated state information to determine a drill system performance parameter wherein the plurality of peak values comprises at least one of: a temperature peak value, a speed peak value, and a vibration peak value, wherein analyze peak values relative to buffered detection values, specifications, and anticipated state information to determine a centrifuge system performance parameter. [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)]. 
Independent Claim 17 recites determine at least one peak value in response to the plurality of detection values; select at least one detection value in response to the at least one peak value; jointly analyze received detection values from a subset of the plurality of monitoring devices; and recommend an action in response to the jointly analyzing [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 17, Claim(s) 18, 20 recite(s) further comprising selecting the subset of the plurality of monitoring devices based on at least one of: anticipated life of a component associated with detection values, type of equipment associated with detection values, or operational conditions under which detection values were interpreted.  further comprising performing at least one operation in response to the at least one peak value and the recommending of the action [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
Independent Claim 21 recites determine at least one peak value in response to the plurality of detection values; select at least one detection value in response to the at least one peak value and a change in frequency of at least one of the plurality of detection values;  jointly analyze received detection values from a subset of the plurality of monitoring devices; and recommend an action in response to the jointly analyzing [Mathematical Concepts – mathematical relationships; .
In combination with Independent Claim 21, Claim(s) 22, 24 recite(s) wherein selects the at least one detection value further in response to a relative phase of at least one of the plurality of detection values.  wherein the supplemental information comprises at least one of: a component specification, a component performance, an equipment specification, an equipment performance, maintenance records, repair records, and an anticipated state model [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. a data acquisition circuit structured to; a peak detection circuit structured to; a peak response circuit structured to; a communication circuit structured to; a monitoring application on the remote server structured to:; a plurality of monitoring devices, each monitoring device comprising:; a neural net, whereby the neural net learns to recognize various operating states, health states, life expectancies, and fault states utilizing deep learning techniques. wherein the data acquisition circuit further comprises at least one multiplexer circuit; the system further comprising: a data storage circuit structured to; Examiner interprets these limitations to merely use generic computer structure/components as a tool to perform an abstract idea);
interpret a plurality of detection values from a plurality of input sensors communicatively coupled to the data acquisition circuit, each of the plurality of detection values corresponding to at least one of the input sensors; communicate the at least one selected detection value to a remote server; receive the at least one selected detection value; wherein the jointly analyzing comprises feeding a neural net with the detection values and frequency from the subset of the plurality of monitoring devices and supplemental information; wherein the at least one operation comprises issuing an alert, wherein the alert comprises at least one of: haptic, audible, or visual; wherein the at least one operation further comprises providing an instruction to a data storage circuit, wherein the data storage circuit is responsive to the instruction to store additional data; wherein the instruction to the data storage circuit is further in response to at least one of:; store specifications, system geometry, and anticipated state information for a motor and motor components, to store historical motor performance, and to buffer the plurality of detection values for a predetermined length of time,; communicates the motor system performance parameter; store specifications, system geometry, and anticipated state information for a pump and pump components, to store historical motor performance, and to buffer the plurality of detection values for a predetermined length of time,; communicates the pump performance parameter; store specifications, system geometry, and anticipated state information for a drill and drip components, to store historical drill performance, and to buffer the plurality of detection values for a predetermined length of time,; communicates the drill performance parameter; store specifications, system geometry, and anticipated state information for a centrifuge and centrifuge components, to store historical centrifuge performance, and to buffer the plurality of detection values for a predetermined length of time,; communicates the centrifuge performance parameter; feeding a neural net with the detection values, frequency, and change in frequency of at least one of the plurality of detection values from the subset of the plurality of monitoring devices and supplemental information; Examiner interprets these limitations to merely use generic computer functions (generic data acquisition, transfer, storage, display, output, etc.) to facilitate an abstract idea); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. Examiner interprets the additional elements to merely use generic computer structure/components as a tool to perform generic computer functions (generic data acquisition, transfer, storage, display, output, etc.) that are well-understood, routine and conventional activities previously known to the industry.  Please see Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 for evidence.  In addition, please see all cited documents in PTO-892 and IDS).

NOTE:  Examiner believes the structure and functions of claims 11 and/or 12 practically apply the identified abstract idea, therefore curing the above rejections.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 10, 17, 20-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BASSETT ET AL. (US 2017/0030349) (hereinafter “BASSETT”).

With respect to Claims 1, 17, BASSETT teaches:
a data acquisition circuit structured to interpret a plurality of detection values from a plurality of input sensors communicatively coupled to the data acquisition circuit, each of the See Fig. 1 - #116, 102 Sensor Interface, Sensors); 
a peak detection circuit structured to determine at least one peak value in response to the plurality of detection values (See Para 0046 PeakVue); 
a peak response circuit structured to select at least one detection value in response to the at least one peak value (See Para 0066 peak value alarm limits); 
a communication circuit structured to communicate the at least one selected detection value to a remote server (See Fig. 1); and 
a monitoring application on the remote server structured to: receive the at least one selected detection value; jointly analyze received detection values from a subset of the plurality of monitoring devices; and recommend an action in response to the jointly analyzing (See Fig. 1).

With respect to Claim 5, BASSETT teaches:
wherein 
the recommended action from the monitoring application comprises at least one operation determined in response to at least one of: 
a change in amplitude of at least one of the plurality of detection values; a rate of change in both amplitude and relative phase of at least one the plurality of detection values; and a relative rate of change in amplitude and relative phase of at least one the plurality of detection values (See Para 0052 changes in the acquired data over time; See Para 0066 rate of change).  

With respect to Claim 6, BASSETT teaches:
wherein 
See Para 0056 audible or visual alert indicator).  

With respect to Claim 7, BASSETT teaches:
wherein 
the at least one operation further comprises providing an instruction to a data storage circuit, wherein the data storage circuit is responsive to the instruction to store additional data (See Fig. 1 - #118 Data Storage; See Para 0052 changes in the acquired data over time; See Para 0066 rate of change).  

With respect to Claim 8, BASSETT teaches:
wherein 
the instruction to the data storage circuit is further in response to at least one of: 
a change in a relative phase difference or a rate of change in a relative phase difference (See Fig. 1 - #118 Data Storage; See Para 0052 changes in the acquired data over time; See Para 0066 rate of change).  

With respect to Claim 10, BASSETT teaches:
wherein 
each of the plurality of detection values corresponds to at least one of the input sensors (See Fig. 1 - #116, 102 Sensor Interface, Sensors).

With respect to Claim 20, BASSETT teaches:

performing at least one operation in response to the at least one peak value and the recommending of the action (See Para 0056 audible or visual alert indicator).

With respect to Claim 21, BASSETT teaches:
a plurality of monitoring devices (See Fig. 1), each monitoring device comprising: 
a data acquisition circuit structured to interpret a plurality of detection values from a plurality of input sensors communicatively coupled to the data acquisition circuit, each of the plurality of detection values corresponding to at least one of the input sensors (See Fig. 1 - #116, 102 Sensor Interface, Sensors); 
a peak detection circuit structured to determine at least one peak value in response to the plurality of detection values (See Para 0046 PeakVue); 
a peak response circuit structured to select at least one detection value in response to the at least one peak value and a change in frequency of at least one of the plurality of detection values (See Para 0066 peak value alarm limits); 
a communication circuit structured to communicate the at least one selected detection value to a remote server (See Fig. 1); and 
a monitoring application on the remote server structured to: receive the at least one selected detection value; jointly analyze received detection values from a subset of the plurality of monitoring devices; and recommend an action in response to the jointly analyzing (See Fig. 1).  

With respect to Claim 22, BASSETT teaches:
wherein 
See Fig. 1 - #118 Data Storage; See Para 0052 changes in the acquired data over time; See Para 0066 rate of change).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 9, 18, 19, 23, 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BASSETT ET AL. (US 2017/0030349) (hereinafter “BASSETT”) in view of GIL ET AL. (US 2016/0026729) (hereinafter “GIL”).

With respect to Claims 2, 18, BASSETT teaches all the limitations of the parent claims.  
However BASSETT is silent to the language of:
further structured to 

GIL further teaches:
further structured to 
select the subset of monitoring devices based on at least one of: anticipated life of a component associated with detection values, type of equipment associated with detection values, or operational conditions under which detection values were interpreted (See Para 0132-0139 multiplex; See Para 0141 any combination of these readings or other readings may be possible and selectable by the user creating a wide variety of case collection possibilities for many combinations of internal and external sensor data inputs),
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify BASSETT to include further structured to select the subset of monitoring devices based on at least one of: anticipated life of a component associated with detection values, type of equipment associated with detection values, or operational conditions under which detection values were interpreted.
One of ordinary skill in the art would have been motivated to modify BASSETT because it would be beneficial to create a wide variety of case collection possibilities for many combinations of internal and external sensor data inputs.

With respect to Claims 3, 19, teaches BASSETT all the limitations of the parent claims.
However BASSETT is silent to the language of:
wherein 

GIL further teaches:
wherein 
the jointly analyzing comprises feeding a neural net with the detection values and frequency from the subset of the plurality of monitoring devices and supplemental information, whereby the neural net learns to recognize various operating states, health states, life expectancies, and fault states utilizing deep learning techniques (See Para 0158 fuzzy (neural) logic; See Para 0022 collect data to be used for machine maintenance or building management; See Para 0038 sensor-based data collection methods…during emergency repairs; Also See Para 0075-0076, 0085, 0097, 0111, 0113, 0124, 0129, 0136),
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify BASSETT to include wherein the jointly analyzing comprises feeding a neural net with the detection values and frequency from the subset of the plurality of monitoring devices and supplemental information, whereby the neural net learns to recognize various operating states, health states, life expectancies, and fault states utilizing deep learning techniques.
One of ordinary skill in the art would have been motivated to modify BASSETT because it would be beneficial to create a wide variety of case collection possibilities for many combinations of internal and external sensor data inputs.

Claims 4, 24, GIL further teaches:
wherein 
the supplemental information comprises at least one of: 
a component specification, a component performance, an equipment specification, an equipment performance, maintenance records, repair records, and an anticipated state model (See Para 0158 fuzzy (neural) logic; See Para 0022 collect data to be used for machine maintenance or building management; See Para 0038 sensor-based data collection methods…during emergency repairs; Also See Para 0075-0076, 0085, 0097, 0111, 0113, 0124, 0129, 0136),
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify BASSETT to include wherein the supplemental information comprises at least one of: a component specification, a component performance, an equipment specification, an equipment performance, maintenance records, repair records, and an anticipated state model.
One of ordinary skill in the art would have been motivated to modify BASSETT because it would be beneficial to create a wide variety of case collection possibilities for many combinations of internal and external sensor data inputs.  

With respect to Claim 9, teaches BASSETT all the limitations of the parent claims.
However BASSETT is silent to the language of:
wherein 
the data acquisition circuit further comprises at least one multiplexer circuit whereby alternative combinations of detection values are selected based on at least one of: a user input or a selected operating parameter for a machine.  

wherein 
the data acquisition circuit further comprises at least one multiplexer circuit whereby alternative combinations of detection values are selected based on at least one of: a user input or a selected operating parameter for a machine (See Para 0132-0139 multiplex; See Para 0141 any combination of these readings or other readings may be possible and selectable by the user creating a wide variety of case collection possibilities for many combinations of internal and external sensor data inputs),
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify BASSETT to include wherein the data acquisition circuit further comprises at least one multiplexer circuit whereby alternative combinations of detection values are selected based on at least one of: a user input or a selected operating parameter for a machine.
One of ordinary skill in the art would have been motivated to modify BASSETT because it would be beneficial to create a wide variety of case collection possibilities for many combinations of internal and external sensor data inputs. 

With respect to Claim 23, teaches BASSETT all the limitations of the parent claims.
However BASSETT is silent to the language of:
wherein 
the jointly analyzing comprises feeding a neural net with the detection values, frequency, and change in frequency of at least one of the plurality of detection values from the subset of the plurality of monitoring devices and supplemental information, whereby the neural net learns to 
GIL further teaches:
wherein 
the jointly analyzing comprises feeding a neural net with the detection values, frequency, and change in frequency of at least one of the plurality of detection values from the subset of the plurality of monitoring devices and supplemental information, whereby the neural net learns to recognize various operating states, health states, life expectancies, and fault states utilizing deep learning techniques (See Para 0158 fuzzy (neural) logic; See Para 0022 collect data to be used for machine maintenance or building management; See Para 0038 sensor-based data collection methods…during emergency repairs; Also See Para 0075-0076, 0085, 0097, 0111, 0113, 0124, 0129, 0136),
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify BASSETT to include wherein the jointly analyzing comprises feeding a neural net with the detection values, frequency, and change in frequency of at least one of the plurality of detection values from the subset of the plurality of monitoring devices and supplemental information, whereby the neural net learns to recognize various operating states, health states, life expectancies, and fault states utilizing deep learning techniques.
One of ordinary skill in the art would have been motivated to modify BASSETT because it would be beneficial to create a wide variety of case collection possibilities for many combinations of internal and external sensor data inputs.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BASSETT ET AL. (US 2017/0030349) (hereinafter “BASSETT”) in view of GIL ET AL. (US 2016/0026729) (hereinafter “GIL”), NIEHAUS ET AL. (US 4,852,083) (hereinafter “NIEHAUS”).

With respect to Claim 11, BASSETT, GIL teaches all the limitations of the parent claims.
However BASSETT is silent to the language of:
wherein 
the at least one operation comprises at least one of: enabling or disabling one or more portions of the at least one multiplexer circuit, or altering multiplexer control lines.  
NIEHAUS further teaches:
wherein 
the at least one operation comprises at least one of: enabling or disabling one or more portions of the at least one multiplexer circuit, or altering multiplexer control lines (See Fig. 2).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify BASSETT to include wherein 
the at least one operation comprises at least one of: enabling or disabling one or more portions of the at least one multiplexer circuit, or altering multiplexer control lines.
One of ordinary skill in the art would have been motivated to modify BASSETT because it would be beneficial to switch data from an input/output data bus to an internal data bus and to the same or another input/output data bus.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BASSETT ET AL. (US 2017/0030349) (hereinafter “BASSETT”) in view of NIEHAUS ET AL. (US 4,852,083) (hereinafter “NIEHAUS”).

With respect to Claim 12, BASSETT teaches all the limitations of the parent claims.
However BASSETT is silent to the language of:
wherein 
the data acquisition circuit comprises at least two multiplexer circuits and the at least one operation comprises changing connections between the at least two multiplexer circuits.  
NIEHAUS further teaches:
wherein 
the data acquisition circuit comprises at least two multiplexer circuits and the at least one operation comprises changing connections between the at least two multiplexer circuits (See Fig. 2).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify BASSETT to include wherein 
the data acquisition circuit comprises at least two multiplexer circuits and the at least one operation comprises changing connections between the at least two multiplexer circuits.
One of ordinary skill in the art would have been motivated to modify BASSETT because it would be beneficial to switch data from an input/output data bus to an internal data bus and to the same or another input/output data bus.


Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action

The following is a statement of reasons for the indication of allowable subject matter over prior art:
the cited references don't explicitly teach:
the system further comprising: a data storage circuit structured to store specifications, system geometry, and anticipated state information for a motor and motor components, to store historical motor performance, and to buffer the plurality of detection values for a predetermined length of time, wherein the plurality of peak values comprises at least one of: a temperature peak value, a speed peak value, and a vibration peak value, wherein the peak detection circuit is further structured to analyze peak values relative to buffered detection values, specifications, and anticipated state information to determine a motor system performance parameter, and wherein the communication circuit further communicates the motor system performance parameter of claims 13;  
the system further comprising: a data storage circuit structured to store specifications, system geometry, and anticipated state information for a pump and pump components, to store historical motor performance, and to buffer the plurality of detection values for a predetermined length of time, wherein the plurality of peak values comprises at least one of: a temperature peak value, a speed peak value, and a vibration peak value, wherein the peak detection circuit is further 
the system further comprising: a data storage circuit structured to store specifications, system geometry, and anticipated state information for a drill and drip components, to store historical drill performance, and to buffer the plurality of detection values for a predetermined length of time, wherein the plurality of peak values comprises at least one of: a temperature peak value, a speed peak value, and a vibration peak value, wherein the peak detection circuit is further structured to analyze peak values relative to buffered detection values, specifications, and anticipated state information to determine a drill system performance parameter, and wherein the communication circuit further communicates the drill performance parameter of claims 15;
the system further comprising: a data storage circuit structured to store specifications, system geometry, and anticipated state information for a centrifuge and centrifuge components, to store historical centrifuge performance, and to buffer the plurality of detection values for a predetermined length of time, wherein the plurality of peak values comprises at least one of: a temperature peak value, a speed peak value, and a vibration peak value, wherein the peak detection circuit is further structured to analyze peak values relative to buffered detection values, specifications, and anticipated state information to determine a centrifuge system performance parameter, and wherein the communication circuit further communicates the centrifuge performance parameter of claims 16.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HSIUNG ET AL. (US 2003/0083756) teaches TEMPORARY EXPANDING INTEGRATED MONITORING NETWORK;
TOKUNAGA (US 2004/0109065) teaches IMAGE SENSING APPARATUS AND CONTROL METHOD THEREOF;
GURU ET AL. (US 2009/0204232) teaches SELF SENSING COMPONENT INTERFACE SYSTEM;
NASLE (US 2009/0083019) teaches SYSTEMS AND METHODS FOR INTUITIVE MODELING OF COMPLEX NETWORKS IN A DIGITAL ENVIRONMENT;
BECHHOEFER ET AL. (US 2012/0065901) teaches DATA ACQUISITION SYSTEM FOR CONDITION-BASED MAINTENANCE;
GARVEY, III ET AL. (US 2014/0324367) teaches SELECTIVE DECIMATION AND ANALYSIS OF OVERSAMPLED DATA;
BALDWIN (US 2014/0067289) teaches INTEGRATED VIBRATION MEASUREMENT AND ANALYSIS SYSTEM;
MATURANA ET AL. (US 2015/0277399) teaches CLOUD-LEVEL CONTROL LOOP TUNING ANALYTICS;
DISCENZO (US 8,615,374) teaches MODULAR, CONFIGURABLE, INTELLIGENT SENSOR SYSTEM;
HSIUNG ET AL. (US 6,853,920) teaches CONTROL FOR AN INDUSTRIAL PROCESS USING ONE OR MORE MULTIDIMENSIONAL VARIABLES;

NASLE (US 2016/0196375) teaches SYSTEM AND METHODS FOR INTUITIVE MODELING OF COMPLEX NETWORKS IN DIGITAL ENVIRONMENT;
GIL ET AL. (US 2016/0028605) teaches SYSTEMS AND METHODS INVOLVING MOBILE LINEAR ASSET EFFICIENCY, EXPLORATION, MONITORING AND/OR DISPLAY ASPECTS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272.  The examiner can normally be reached on Mon, Tue, Thu 630am-230pm | Wed 630am-630pm | Fri 630am - 1030am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864